WELLS, Judge,
concurring in part and dissenting in part:
I concur with the majority holding that if the case sub judice be an action to quiet title, 28 U.S.C. Sec. 2410(a)(1) would operate to waive the immunity of the United States to this civil action and to give the trial court jurisdiction.
I respectfully dissent from the majority holding that this ac1 tion is not an action to quiet title. I conclude that it is an action to quiet title, see Wells v. Clayton, 236 N.C. 102, 72 S.E. 2d 16 (1952), and Development Co., Inc. v. Phillips, 278 N.C. 69, 178 S.E. 2d 813 (1971), and that the judgment of the trial court should be reversed.